Citation Nr: 0608370	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983; and from March 1984 to August 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO). 

In August 2005, to support his claim, the veteran testified 
at a hearing at the RO chaired by the undersigned.  A 
transcript of the proceeding is of record.  At that hearing, 
he submitted additional evidence, and waived RO consideration 
of that evidence.  38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The currently diagnosed bilateral hearing loss is shown 
to be etiologically related to acoustic trauma that the 
veteran experienced during service.

2.  The currently diagnosed tinnitus is shown to be 
etiologically related to acoustic trauma and hearing loss 
that the veteran experienced during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's entrance examination into his first period of 
service in July 1978 is negative for any findings, complaints 
or treatment of hearing loss or tinnitus.  Audiological 
examination noted pure tone thresholds, in decibels (dB), as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
25
25
30
25
15
LEFT
20
20
25
20
25
25

The veteran was found qualified for enlistment into active 
duty.  

An examination was conducted in May 1980.  Audiological 
examination noted pure tone thresholds, in dB, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
30
XX
35
30
20
LEFT
10
15
XX
35
30
15

The diagnosis was low frequency left ear hearing loss at 1000 
Hz, and high frequency bilateral hearing loss at 3000-4000 
Hz.  It was recommended that the veteran enter into the 
hearing conservation program.  

The veteran's separation examination from his first period of 
service in June 1983 is negative for any findings, complaints 
or treatment of hearing loss or tinnitus.  Audiological 
examination noted pure tone thresholds, in decibels (dB), as 
follows:





HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
25
30
30
30
25
20
23
LEFT
15
15
25
25
25
25
05

A hearing conservation data report compared the May 1980 
audiometric evaluation to a March 1983 audiometric evaluation 
and found no significant hearing threshold shift of 20dB or 
greater.  

A VA audiology examination was conducted in July 2001.  The 
veteran reported a progressive loss of hearing bilaterally.  
It was noted that the veteran's military service was positive 
for excessive noise exposure and for intermittent bilateral 
tinnitus.  The diagnosis was bilateral mild/moderate middle 
and high frequency sensorineural hearing loss.  The veteran 
was given hearing aids. 

A VA audiological examination was conducted in January 2003.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ


Average

500
1000
2000
3000
4000
1000-
4000
RIGHT
20
25
40
40
45
38
LEFT
20
30
35
40
45
38

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was mild bilateral sensorineural hearing loss.  

The examiner stated that the veteran had hearing loss 
compatible with noise trauma, and tinnitus which the veteran 
dated back to service.  The examiner stated that it was as 
likely as not that the veteran's hearing loss was caused by 
inservice noise exposure, and that the hearing loss caused 
his tinnitus.  

The veteran contends that his current hearing loss and 
tinnitus were caused by inservice noise exposure when he 
worked around helicopters during his first period of service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be allowed on 
a presumptive basis for organic diseases of the nervous 
system, including sensorineural hearing loss, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995; 38 C.F.R. § 3.309(a) (it is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.)

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2005).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

An appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

With respect to Hickson element (1), the Board notes that the 
January 2003 audiology evaluation confirmed that that the 
veteran currently has a hearing loss disability as defined in 
38 C.F.R. § 3.385.  His claim is, therefore, supported by 
medical evidence of a current diagnosis of disability.

With respect to Hickson element (2), injury or disease in 
service, the veteran contends that he was exposed to noise 
while working around helicopters during service.  The Board 
notes that the veteran was entered into a hearing 
conservation program in service and bilateral hearing loss 
was diagnosed.  For this reason, the Board concludes that 
noise exposure and bilateral hearing loss did occur during 
service.

Turning to Hickson element (3), the Board finds that the most 
probative evidence of record is the opinion of the VA 
examiner who conducted the veteran's audiology evaluation in 
January 2003.  That examiner stated that it was as likely as 
not that the veteran's current hearing loss and tinnitus were 
the result of inservice noise exposure.  The Board finds that 
the weight of such evidence is in approximate balance and the 
claim will be granted on this basis.  38 U.S.C.A § 5107(b); 
Alemany, Gilbert, supra.

As a final note, the Board is aware that it is generally 
required to discuss whether the veteran has been apprised of 
the law and regulations applicable to his claim, the evidence 
that would be necessary to substantiate his claim, and 
whether his claim has been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005).  In light of the fully 
favorable decision with respect to this appeal, however, the 
Board finds that a discussion of the VCAA is not needed.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Therefore, the Board finds that the veteran has not been 
prejudiced in the Board's favorable adjudication of his 
appeal.  See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006) (Hartman, No. 02-1506)


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


